 Case 1:18-cv-01259-RGA Document 30 Filed 05/22/19 Page 1 of 2 PageID #: 299




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

ELECTION SYSTEMS & SOFTWARE, LLC,

                         Plaintiff,
                                                  C.A. No. 18-01259-RGA
       v.
                                                  JURY TRIAL DEMANDED
SMARTMATIC USA CORP,

                         Defendant.

                                      NOTICE OF SERVICE

       I, Denise S. Kraft, do hereby certify that on May 22, 2019 a copy of: DEFENDANT

SMARTMATIC USA CORP’S INITIAL DISCLOSURES UNDER THE COURT’S

DEFAULT STANDARD FOR DISCOVERY was served via email on the below counsel:

Patricia Smink Rogowski                        Robert M. Evans, Jr.
ROGOWSKI LAW LLC                               Michael J. Hartley
501 Silverside Road, Suite 11                  Kyle G. Gottuso
Silverside Carr Executive Center               Micah T. Uptegrove
Wilmington, DE 19809                           STINSON LEONARD STREET LLP
pat@rogowskilaw.com                            770 Forsyth Boulevard, Suite 1100
                                               St. Louis, MO 63105-1821
                                               robert.evans@stinson.com
                                               michael.hartley@stinson.com
                                               kyle.gottuso@stinson.com
                                               micah.uptegrove@stinson.com




EAST\166717935.1
 Case 1:18-cv-01259-RGA Document 30 Filed 05/22/19 Page 2 of 2 PageID #: 300




Dated: May 22, 2019                       DLA PIPER LLP (US)

OF COUNSEL:
                                          By: /s/ Denise S. Kraft
Aaron Wainscoat (admitted Pro Hac Vice)   Denise S. Kraft (DE Bar No. 2778)
Timothy Lohse (admitted Pro Hac Vice)     Brian A. Biggs (DE Bar No. 5591)
Erin McLaughlin (admitted Pro Hac Vice)   Erin E. Larson (DE Bar No. 6616)
Harpreet Singh (admitted Pro Hac Vice)    DLA PIPER LLP (US)
DLA PIPER LLP (US)                        1201 North Market Street, Suite 2100
2000 University Ave.                      Wilmington, DE 19801-1147
East Palo Alto, CA 94303                  Telephone: 302.468.5700
Telephone: 650.833.2000                   Facsimile: 302.394.2341
Facsimile: 650.833.2001                   denise.kraft@dlapiper.com
aaron.wainscoat@dlapiper.com              brian.biggs@dlapiper.com
timothy.lohse@dlapiper.com                erin.larson@dlapiper.com
erin.mclaughlin@dlapiper.com
harpreet.singh@dlapiper.com               Attorneys for Defendant
                                          Smartmatic USA Corp




EAST\166717935.1
